ORDER
In May 2010, the Director of the Office of Lawyers Professional Responsibility filed a petition for disciplinary action alleging that respondent Trent Christopher Jonas committed professional misconduct warranting public discipline. Respondent waived his procedural rights under Rule 14, Rules on Lawyers Professional Responsibility (RLPR), and admitted the allegations of the petition. The parties jointly recommended that the appropriate discipline was a suspension from the practice of law for a minimum of one year.
The petition for disciplinary action alleges, and respondent admits, that he was Chief Executive Officer of two title companies that failed to record more than 3,000 mortgages on real estate transactions, failed to make more than $1.321 million in mortgage payoffs to prior lenders with funds entrusted to the title companies for that purpose, and failed to remit more than $196,000 in title insurance premiums to title insurers. The petition for disciplinary action further alleges, and respondent admits, that he consented to revocation of his Minnesota real estate broker’s license, his Minnesota real estate closer’s license, and his Minnesota insurance producer’s license, and agreed to pay a $500,000 fine. In addition, the petition for disciplinary action alleges, and respondent admits, that he stipulated to entry of judgments against him totaling more than $6.3 million in favor of the title insurers for which respondent’s title companies were issuing agents. Finally, the petition for disciplinary action alleges, and respondent admits, that his violations of Minn.Stat. §§ 45.027, subd. 7(4), 60K.43, subd. 1(7) and (8), and 72A.20, subd. 18 (2008), violated Minn. R. Prof. Conduct 8.4(c).
By order filed on June 10, 2010, we requested additional information from the parties concerning the charges brought against respondent by the Minnesota Department of Commerce, the Department of Commerce consent order to which respondent agreed, and the settlement agreements entered into by respondent with the title insurers. The court received responses from the Director and from respondent.
Based upon all the files, records, and proceedings herein,
IT IS HEREBY ORDERED that respondent Trent Christopher Jonas is suspended indefinitely from the practice of law for a minimum of one year, effective 14 days from the date of filing of this order, subject to the following conditions:
(a) Respondent shall comply with Rule 26, RLPR (requiring notice of suspension to clients, opposing counsel, and tribunals).
(b) Respondent may not petition for reinstatement for a period of one year from the date of filing of this order. If respondent seeks reinstatement, it shall be by petition and hearing as provided in Rule 18(a) — (e), RLPR.
(c) If respondent is reinstated to the practice of law, respondent shall be barred from maintaining, or from being an authorized signer on, any lawyer trust account and shall be subject to such other conditions and requirements as the court may then order.
Respondent shall pay $900 in costs pursuant to Rule 24(a), RLPR.
*688BY THE COURT:
/s/Alan C. Page Associate Justice